Citation Nr: 0816463	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  03-05 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for eczema.

4.  Entitlement to service connection for a knee disorder.

5.  Entitlement to service connection for right shoulder 
tendonitis.

6.  Entitlement to service connection for joint stiffness due 
to undiagnosed illness.

7.  Entitlement to an initial evaluation in excess of 50 
percent for the service-connected post-traumatic stress 
disorder (PTSD) disability prior to February 20, 2004.

8.  Entitlement to an evaluation in excess of 70 percent for 
the service-connected post-traumatic stress disorder (PTSD) 
disability beginning February 20, 2004.

9.  Entitlement to an initial compensable evaluation for the 
service-connected migraine headache disability prior to June 
9, 2005.

10.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected migraine headache disability beginning 
June 9, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was member of the Army Reserve National Guard 
from March 1977 until October 2002.  He served on active duty 
from November 1990 to May 1991, including service in the 
Southwest Asia Theater of Operations from January 1991 to May 
1991.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that, in part, granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 30 
percent evaluation for that disability.  After the appellant 
disagreed with the 30 percent initial PTSD evaluation, the RO 
increased the rating from 30 to 50 percent, effective from 
January 28, 2002.  The RO thereafter increased the evaluation 
to 70 percent, effective February 20, 2004; however, it is 
presumed that he is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
appellant is appealing the initial rating that was assigned 
to the psychiatric disability after service connection was 
granted.  As such, the guidance of Fenderson v. West, 12 Vet. 
App. 119 (1999) is for application.

Likewise, the appellant has disagreed with the RO action that 
granted service connection for migraine headaches and 
assigned a zero percent evaluation for that disability.  
After the appellant disagreed with the zero percent initial 
headaches evaluation, the RO increased the rating from zero 
to 30 percent, effective from June 9, 2005.  

After the case was certified to the Board, the appellant 
submitted additional evidence in January 2008.  This evidence 
consisted of VA medical treatment records dated in December 
2007.  The appellant also submitted a written waiver of 
review of that evidence by the agency of original 
jurisdiction.  Therefore referral to the RO of the evidence 
received directly by the Board is not required.  38 C.F.R. 
§ 20.1304.

The issues of entitlement to service connection for 
hypertension, sleep apnea and eczema are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The appellant's service medical records do no reflect any 
complaints of, treatment for, or diagnosis of, any chronic 
knee disorder or any right shoulder disorder.

2.  No arthritis of the either knee or the right shoulder was 
clinically demonstrated within one year after the appellant's 
discharge from service.

3.  The appellant is currently diagnosed with right knee 
arthritis, left knee chondromalacia and right shoulder 
tendonitis; these are not manifestations of an undiagnosed 
illness.  

4.  The appellant is not shown to have a currently diagnosed 
right or left knee disorder or a right shoulder disorder 
related to his service or otherwise due to any event in 
service.

5.  There is no objective medical evidence or independently 
verifiable non-medical indicators of the appellant's claimed 
joint stiffness.

6.  Prior to February 2004, the appellant's PTSD was 
manifested by such symptoms as social isolation, no suicidal 
ideation, irritability, depression, hypervigilance, 
nightmares, insomnia, memory problems, decreased 
concentration and GAF scores in the range of 65-70.

7.  Prior to December 31, 2007, the appellant's PTSD was 
manifested by increased symptomatology that reflected 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control with 
mood swings and irritability; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); an 
inability to establish and maintain effective relationships; 
and GAF score of 50.

8.  As of December 31, 2007, the appellant's psychiatric 
disability more nearly approximated total occupational and 
social impairment due to his PTSD symptoms.

9.  The record does not show that the appellant's headaches 
were characterized by prostrating attacks averaging 1 in 2 
months over several months prior to June 9, 2005. 

10.  There is no medical evidence that shows the appellant's 
headaches disability is manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The appellant is not shown to have a disability 
manifested by painful right or left knee joints due to 
disease or injury, to include as due to an undiagnosed 
illness, that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.317 (2007).

2.  The appellant is not shown to have a disability 
manifested by painful right shoulder joint due to disease or 
injury, to include as due to an undiagnosed illness, that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5100, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 
(2007).

3.  The appellant is not shown to have a disability 
manifested by joint stiffness due to disease or injury, to 
include as due to an undiagnosed illness, that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5100, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2007).

4.  Prior to February 20, 2004, the criteria for an initial 
evaluation in excess of 50 percent were not met for the 
appellant's PTSD disability.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 
Diagnostic Code 9411 (2007); Fenderson v. West, 12 Vet. App. 
119 (1999).

5.  Prior to December 31, 2007, the criteria for an 
evaluation in excess of 70 percent were not met for the 
appellant's PTSD disability.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 
Diagnostic Code 9411 (2007).

6.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for an evaluation of 100 percent were met 
for the appellant's PTSD disability as of December 31, 2007.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130 Diagnostic Code 9411 (2007).

7.  The criteria for an initial disability evaluation in 
excess of zero percent for the appellant's headaches 
disability were not met prior to June 9, 2005.  38 U.S.C.A. 
§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, Diagnostic Code 
8100 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

8.  The criteria for a disability evaluation in excess of 30 
percent for the appellant's headaches disability have not 
been met as of June 9, 2005.  38 U.S.C.A. § 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.124a, Diagnostic Code 8100 (2007); Fenderson 
v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant's increased rating claims arise from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA for the 
PTSD and migraine headaches increased rating claims.

Turning to the remaining claims, the appellant was notified 
of the information necessary to substantiate his service 
connection claims by correspondence dated in February 2002 
(prior to the initial AOJ decision in this matter) and 
January 2004.  These documents informed the appellant of VA's 
duty to assist and what kinds of evidence the RO would help 
obtain.  In the February 2002 letter, the RO informed the 
appellant about what was needed to establish entitlement to 
service connection, including as related to an undiagnosed 
illness.  The letter informed the appellant of what evidence 
was required to substantiate service connection claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was asked to submit evidence and/or 
information in his possession to the AOJ.  This information 
was provided in the January 2004 letter as well.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed as to his 
service connection claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained and reviewed the appellant's service 
medical records, including National Guard records.  Private 
medical records were associated with the claims file and 
reviewed.  The appellant was afforded VA medical examinations 
and a personal hearing.  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information concerning ratings and 
effective dates in a letter sent in March 2006.

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service connection claims

The appellant testified at his April 2003 personal hearing at 
the RO that he experienced joint aches and pains while he was 
in Saudi Arabia, but did not get any treatment for these.  He 
said that something started happening when he got back and he 
was unable to run due to knee pain; he stated that he used to 
run five miles per day and that he had played college and 
semi-professional basketball.  The appellant also testified 
that he experienced similar things with his shoulder.  He 
further stated that his joints would get stiff all over and 
complained of tightness and aching in his wrists and hands.  
He said that these problems started about one year after his 
return from the Persian Gulf.  The appellant also testified 
that no doctor had related these physical complaints to 
anything.  He stated that his current job kept him on his 
feet and involved a lot of walking.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  Arthritis 
will be considered to have been incurred in service if it is 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service even though 
there is no evidence of such disease during service.  
38 C.F.R. § 3.307.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Furthermore, service connection may be granted for a 
disability on a presumptive basis if there is evidence 
(1) that the claimant is a Persian Gulf veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  Id.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  Id.

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).

Service personnel records confirm that the appellant served 
on active duty in Southwest Asia from January 1991 to May 
1991.

Review of the appellant's service medical records reveals no 
evidence that he ever complained of, or was treated for, or 
was diagnosed with any knee or right shoulder disorder or any 
other joint condition.  The appellant underwent a release 
from active duty examination in April 1991; the appellant did 
not report any joint problems and there were no clinical 
findings pertinent to the joints.  He also underwent a 
demobilization medical examination in May 1991, but did not 
report any problems with his knees, shoulders or other 
joints.  There is no mention in the National Guard medical 
records of any problems, including pain, with either knee or 
with the right shoulder.  The appellant underwent medical 
examinations in May 1981, February 1985, August 1989, March 
1995, and June 2000, but no clinical findings pertaining to 
either knee or the right shoulder were recorded.  There is no 
indication that the appellant was diagnosed with any general 
condition of painful joints or joint stiffness.

Review of the appellant's post-service medical treatment 
records reveals that he received treatment from private 
providers between 1993 and 2002; he did not mention any 
generalized joint stiffness.  In December 1993, the appellant 
complained of bilateral popping in the knees.  The doctor 
noted that the appellant reported that the popping had 
occurred progressively over the previous several years.  The 
appellant also reported that he had played basketball for 
many years.  On physical examination, the appellant exhibited 
full ranges of motion in his extremities.  Neurological 
examination was normal.  In June 1997, the appellant 
complained of his knees being sore and stiff.  The physician 
indicated that the appellant's right shoulder was sore with a 
history of tendonitis.  The appellant said that his knees had 
been symptomatic for three to four months.  On physical 
examination, the appellant demonstrated a smooth range of 
motion of his joints.  Patellar manipulation revealed mild 
tenderness.  Radiographic examination revealed no appreciable 
bony abnormalities.  The clinical assessment was a 
chondromalacia.  In November 2001, the appellant again 
demonstrated full range of motion in his extremities. 

The appellant underwent a VA Gulf War medical examination in 
May 2002; the examiner reviewed the claims file.  The 
appellant reported that he was still in the Reserves.  He 
gave a history of joint stiffness since 1992-1993, in the 
shoulders, knees and ankles.  He said that the right shoulder 
was worse than the left.  He complained of knee swelling and 
said that he had had cortisone shot in his right shoulder.  
He denied a history of injury to these joints.  The appellant 
also said that he had been told by a sports doctor he had 
seen in 1993 that his knees were normal.  The appellant also 
stated that precipitating factors for his shoulders included 
performing push-ups.  On physical examination, the 
appellant's gait was unremarkable.  There was slight 
tenderness anteriorly over his right shoulder; the appellant 
demonstrated full ranges of forward flexion and abduction, as 
well as internal and external rotation.  There was no 
crepitus or pain.  Examination of the knees revealed no 
swelling or effusion.  There was very mild tenderness on the 
sides of the left patella.  The appellant demonstrated full 
range of motion from zero to 140 degrees in each knee without 
pain or crepitus.  Examination of the ankles was 
unremarkable.  Neurological testing was essentially normal.  
The shoulder x-rays were normal.  There was probable mild 
arthritis in the right knee.  The examiner rendered diagnoses 
that included chondromalacia patella of the left knee and 
mild tendonitis of the right shoulder.  The examiner stated 
that the left shoulder and ankles were unremarkable.

The appellant contends that he has manifestations of an 
undiagnosed illness due to his Persian Gulf service; these 
manifestations are related to joint stiffness and problems of 
the right shoulder and each knee.  The right and left knee 
claims fail because the medical evidence clearly demonstrates 
that he has been found to have chondromalacia patella and 
degenerative changes/osteoarthritis in his knees.  The right 
shoulder claim fails because the appellant has been diagnosed 
with right shoulder tendonitis.  The May 2002 VA medical 
examination showed that these painful joints claimed by the 
appellant are related to a diagnosed condition and therefore 
are not the product of an unknown or unascertainable 
etiology.  

On the other hand, there is no clinical evidence of record to 
establish the existence of any joint condition relating to 
the left shoulder, the wrists or the ankles.  The May 2002 VA 
x-ray of the left shoulder was negative.  There is no 
clinical evidence of any diagnosis of, or treatment for, any 
left shoulder condition or any wrist or ankle condition.  
Thus there is no evidence of the existence of any clinically 
significant left shoulder disorder, any clinical significant 
wrist disorder or any clinically significant ankle disorder 
and therefore the claimed conditions cannot be the product of 
an unidentified etiology.  

There is no competent evidence to the contrary.  No competent 
evidence of record demonstrates that the appellant's knee 
problems are other than chondromalacia patella or 
degenerative changes or that his right shoulder problem is 
other than tendonitis.  In addition, no competent evidence of 
record demonstrates that the appellant's left shoulder, 
bilateral wrist and bilateral ankle problems are clinically 
ascertainable.  There is no clinical evidence of record 
demonstrating that the appellant has been diagnosed with any 
left shoulder disorder or any wrist disorder or any ankle 
disorder.  Thus, service connection is not warranted pursuant 
to the provisions of 38 C.F.R. § 3.317.

The Board has considered the appellant's written statements 
submitted in support of his arguments that he has various 
joint disorders as a result of his service.  To the extent 
that his statements represent evidence of continuity of 
symptomatology, the appellant's statements, without more, are 
not competent evidence of a diagnosis of any joint disorder, 
and they do not establish a nexus between a medical condition 
and his military service.  

Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The appellant has not shown that he has the 
requisite competence, and, accordingly, his claim for service 
connection for any knee or shoulder or other joint disorder 
is not plausible.

The Board will now consider entitlement to service connection 
on a direct basis, as per Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  In the absence of proof of a 
current disease or injury, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  That 
said, the evidence simply does not demonstrate the appellant 
carries a diagnosis of any clinical joint disorder of the 
left shoulder or the wrists or the ankles.  

As such, there is no basis on the current record to grant 
service connection for this claimed disability.  Furthermore, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As for the clinically diagnosed conditions of the right and 
left knees and the right shoulder, to the extent that the 
appellant is shown to have any such disorder, such evidence 
is reflective only of one factor in a successful claim of 
service connection.  Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) 
(observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  There must be shown a nexus to some incident of 
military service.  

In this case, there is no medical evidence of record to 
establish that the appellant suffered any in-service injury 
to either knee and there is no medical evidence of record to 
establish that he was diagnosed with any right shoulder 
pathology while he was on active duty.  There is no evidence 
of record that the appellant was treated for any right or 
left knee arthritis within 12 months of his separation from 
service.  There is no evidence of record to suggest that a 
chronic knee condition existed until June 1997, when the 
appellant was diagnosed with chondromalacia patella.  
The absence of any diagnosis of the claimed pathology in the 
service medical records between 1977 and 2001 constitutes 
negative evidence tending to disprove the assertion that the 
appellant incurred any knee or right shoulder pathology 
during his active service or Reserve service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of a 
diagnosis of any knee disorder until six years after the 
appellant's 1991 separation from active service is itself 
evidence which tends to show that no right or left knee 
disorder was incurred in service.  The same is true of the 
right shoulder tendonitis.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

In addition, the "absence" of evidence or "negative" 
evidence of the claimed conditions during service is 
supported by affirmative evidence that tends to show that the 
claimed disorders were not incurred during that time.  Such 
affirmative evidence consists of the Reserves examination 
reports that indicated that the appellant did not complain of 
any knee or shoulder problems, as well as the lack of any 
mention of any such trouble in the appellant's private 
medical records until 1997.  These findings on said clinical 
evaluations are medical evidence indicating that the claimed 
knee and shoulder pathology was not present until 1997.  
Thus, this is positive evidence that the appellant was not 
experiencing any right or left knee disorder or right 
shoulder disorder shortly after his separation from service 
or two years later.  The Board notes that the written 
statements of the appellant to the effect that his knee and 
shoulder pathology, including arthritis, is causally 
connected to his active service are not probative as there is 
no evidence in the record that he has any medical knowledge 
or expertise to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the appellant's current 
bilateral knee or right shoulder pathology was in any way 
linked to any incident of his active service.  There is no 
competent medical opinion of record that provides an 
etiologic link, whether by causation or by aggravation, 
between the appellant's current bilateral knee pathology and 
his active service.  The same is true of his current right 
shoulder pathology.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's right and left knee 
pathology, including arthritis, is not related to his active 
service on a direct basis.  The Board also finds that the 
appellant's right shoulder pathology, including tendonitis, 
is not related to his active service on a direct basis.  
While it is apparent that the appellant currently has 
bilateral knee disorders and right shoulder tendonitis, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of any one of those conditions and 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the appellant's claims for service 
connection for a knee disorder and a right shoulder disorder, 
including arthritis.  As such, the evidence is insufficient 
to support a grant of service connection for any such 
disorder.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
any currently demonstrated joint condition is not likely 
related to service, the Board finds that the claim for 
entitlement to service connection for knee and shoulder 
disorders, including arthritis, must be denied.  The Board 
finds that the evidence of record is not in equipoise on the 
question of whether the appellant has any current right or 
left knee disorder or right shoulder disorder that should be 
service connected.

Absent credible evidence of any in-service joint injury to 
the right shoulder or either knee, none of the evidence of 
record is capable of substantiating the appellant's joint 
claims.  In sum, the Board concludes that the preponderance 
of the evidence establishes that the appellant incurred post-
service joint pathology that is unrelated to his military 
service and that there is no competent evidence that he 
incurred any such joint disorder in service or that he has 
any current left shoulder, bilateral wrist or bilateral ankle 
disorder.  None of the medical evidence of record establishes 
that the appellant's current joint pathology was manifest in 
service or that his current joint pathology, including 
arthritis, is causally related to any event in service.

The preponderance of the evidence is against each of the 
joint disorder claims.  Since the preponderance of the 
evidence is against each of the appellant's service 
connection claims, the benefit of the doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).  
Service connection based on Gulf War service is therefore not 
warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(II).

II.  Increased rating claims

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.



A.  PTSD

The appellant testified at his April 2003 personal hearing at 
the RO that he needed to take medication to sleep, that he 
had occasional nightmares and that he was still working.  

The appellant underwent a VA PTSD examination in May 2002; he 
reported a lack of energy and persistent fatigue, as well as 
a persistent inability to sleep through the night, poor 
concentration, decreased involvement with his family, social 
isolation, hypervigilance and frequent mood swings.  On 
mental status examination, the appellant denied delusions and 
hallucinations.  He was oriented times four.  His mood was 
anxious and his affect was flat.  He complained of trouble 
with his short-term memory and severe mood swings.  The 
examiner rendered an Axis I diagnosis of PTSD and assigned a 
GAF score of 60.  

Review of the appellant's private treatment records reveals a 
clinical impression of generalized anxiety in February 2002.  
In November 2001, the appellant had sought treatment for 
problems with sleep that were described as chronic. 

Review of the appellant's VA treatment records reveals that 
he underwent a mental status examination in March 2002; he 
complained of feeling depressed on a daily basis and reported 
irritable outbursts.  He said that he constantly felt jittery 
and anxious, that his concentration was off and that he did 
not want to socialize.  He denied homicidal and suicidal 
ideation.  An Axis I diagnosis of PTSD was rendered; a 
current and past year GAF score of 70 was assigned.  In 
November 2002, the appellant reported that his biggest 
problem was sleep disruption.  He said that nightmares would 
wake him.  He requested admission to the day treatment 
program.  His GAF score at that time was 65.  

The evidence of record includes two lay statements dated in 
April 2003.  One is from a colleague of the appellant who 
said that the appellant had become very withdrawn at work 
after his return from the Persian Gulf.  He said that the 
appellant did nothing and was always alone.  The other letter 
was from the appellant's wife.  She stated that she had 
experienced the appellant's sleep disturbances, mood swings, 
anger, depression and lack of emotions.

The appellant was seen by a VA psychiatrist in February 2004; 
the appellant reported that his performance at work was 
somewhat down.  He described a recent evaluation in which his 
performance was judged to be down in the area of interactions 
with co-workers.  He said that he was withdrawn and did not 
address issues directly.  The appellant described having 
problems with forgetting during the day; these were said to 
be due to attention and concentration impairment.  He 
reported nightmares.  The psychiatrist rendered a diagnosis 
of PTSD with hyperarousal and sleep disruption.  In an 
October 2004 treatment note, the appellant reported that he 
had lost a job position because of his problems with focus 
and concentration.  There was no homicidal or suicidal 
ideation.  

The appellant underwent another VA PTSD examination in June 
2005; the appellant said that his wife was on him about his 
personal hygiene, that he was irritable and forgetful, that 
he preferred to be by himself and that his relationships were 
nearly nonexistent.  He said that he did not trust, that he 
was confrontational, vocal and verbally aggressive.  He 
presented a letter from his employer that said that due to 
safety concerns over loss of concentration, reduced 
performance skills and loss of focus judgment, his position 
was "in jeopardy."  The appellant said that he had missed 
10-12 days of work in the prior six months.  He reported four 
to five nightmares per month, flashbacks, a lack of energy 
and distressing recollections.  He did not describe any 
homicidal or suicidal ideation.  The examiner assigned a GAF 
score of 50.

A December 2007 VA psychiatric treatment note indicates that 
the appellant admitted to thoughts of hurting others at work.  
He said he felt better when he was away from the stress of 
work.  He denied thoughts of harming himself.  The 
psychiatrist assigned a GAF score of 44.  In a December 2007 
written statement for the appellant's employer, she indicated 
that the appellant's PTSD symptoms had increased to disabling 
proportions.  The psychiatrist indicated that the appellant 
needed to be indefinitely absent from work, beginning 
December 31, 2007, and recommended that the appellant be 
medically retired from work due to safety concerns.

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Since the grant of service connection, the appellant's GAF 
scores have basically ranged from 44 to 70.  

The evidence of record indicates that the appellant's PTSD 
signs and symptoms more closely approximated the criteria for 
a 50 percent rating prior to February 2004.  For example, the 
appellant continued to work without notations of disciplinary 
action, he experienced nightmares, depression and anxiety and 
he would have irritable outbursts.  However, there was no 
homicidal or suicidal ideation and the appellant was able to 
work.  In addition, the appellant's GAF scores between March 
2002 and November 2002 ranged from 60 to 70.  Prior to 
February 2004, when the appellant reported a demotion at 
work, his symptomatology did not reflect suicidal ideation; 
obsessional rituals which interfered with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  While he did exhibit 
some difficulty in adapting to stressful circumstances and 
problems maintaining effective relationships, the Board finds 
that an initial evaluation in excess of 50 percent was not 
warranted prior to February 2004.

In February 2004, the appellant experienced increased 
difficulties dealing with the requirements of his work and 
accordingly, his PTSD disability evaluation was increased to 
70 percent.  As reflected in the June 2005 GAF score of 50 
and the VA treatment notes reflecting nightmares, 
forgetfulness and impaired concentration without homicidal or 
suicidal ideation, the appellant's symptomatology more nearly 
approximated the criteria for a 70 percent evaluation.  The 
Board finds that the appellant did not exhibit total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

However, the record reflects that, in December 2007, the 
appellant did experience a worsening of his PTSD disability.  
At that time his VA treating psychiatrist assigned a GAF 
score of 44, based on symptoms that included thoughts of 
harming others.  The psychiatrist also recommended medical 
retirement for the appellant due to his PTSD disability.  
Therefore, the Board finds that an evaluation of 100 percent 
is warranted as of December 31, 2007.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  As reflected in the decision 
above, the Board did find variation in the appellant's 
symptomatology or clinical findings that warranted the 
assignment of three staged ratings for the PTSD disability.

B.  Headaches

The appellant testified at his March 2003 personal hearing at 
the RO that he was being treated for headaches by his private 
physician.  He said that he took pain medication.  

The appellant's service-connected headaches have been rated 
under the criteria in the VA Schedule for Rating Disabilities 
for Migraine.  Under these criteria, a noncompensable rating 
is assigned for headache attacks less frequent than those 
described by the criteria for a 10 percent rating.  A 10 
percent rating is assigned for characteristic prostrating 
attacks averaging 1 in 2 months over the last several months.  
A 30 percent rating is assigned with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  The highest or 50 percent rating may be 
assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124, Diagnostic Code 8100.

Review of the appellant's VA outpatient treatment records 
dated between 2002 and 2007 reveals that the appellant 
reported recurrent bilateral headaches two to four times per 
week.  He said that this was a new problem since the Gulf.  
In an October 2004 note, the appellant described having at 
least one dull headache per day interspersed with severe 
headaches.  

The appellant underwent a VA Gulf War examination in May 
2002; the examiner reviewed the claims file.  The appellant 
gave a history of some headaches at times.  He denied a 
history of migraine headaches.  The examiner rendered a 
diagnosis of headaches that were attributed to the 
appellant's PTSD. 

The appellant underwent a VA neurological examination in June 
2005  The appellant complained of daily headaches and said 
that his headaches occurred one to two times per day.  He 
said that the headaches were severe and lasted from 20 
minutes to two hours.  The appellant said that he would have 
to lie down because of the headaches.

In this case, the available record does not show that an 
initial compensable rating is warranted for the appellant's 
headaches prior to June 9, 2005.  At the time of the May 2002 
VA examination, the appellant reported having some headaches.  
In December 2004, he reported at least one dull headache a 
day with interspersed severe headaches.  He did not mention 
having to take to his bed due to these headaches.  He was 
still working at this time.  Thus, the evidence of record 
does not reveal that the appellant's headaches were 
characterized by prostrating attacks prior to June 9, 2005, 
particularly given that the evidence indicates that the 
appellant was able to function with the headaches.  The Board 
therefore finds that the criteria for an initial compensable 
schedular evaluation have not been met.

Turning to the appellant's subsequent symptomatology, there 
is no indication in the pertinent medical evidence of record 
that the appellant's migraine headaches have occurred on a 
very frequent basis or that they were completely prostrating 
and prolonged.  After having reviewed the evidence, the Board 
concludes that the preponderance of the evidence is against a 
schedular rating in excess of the currently assigned 30 
percent.  The appellant has reported experiencing a varying 
range of headaches.  However, the clinical treatment evidence 
of record does not demonstrate the existence of very frequent 
completely prostrating and prolonged attacks or that the 
headache disability is productive of severe economic 
inadaptability.  There is no clinical evidence of record that 
the appellant was unable to report for any medical treatment 
sessions due to headaches or that he missed work due to the 
headaches alone.  Accordingly, the Board finds that a 30 
percent rating is the appropriate evaluation in this case and 
that the degree of impairment resulting from the service-
connected headaches in this case does not more nearly 
approximate the next higher (50%) rating.  38 C.F.R. §§ 4.7, 
4.124, Diagnostic Code 8100.

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not 
found any further variation in the appellant's symptomatology 
or clinical findings that would warrant the assignment of any 
additional staged ratings in this case.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
appellant's two-tier increased rating claim, the benefit-of-
the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).



C.  Extraschedular rating

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the appellant's 
service-connected disabilities may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that either one of the 
appellant's service-connected disabilities addressed above 
has presented such an unusual or exceptional disability 
picture at any time as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that either one of 
the schedular evaluations in this case is inadequate.  As 
discussed above, there are higher ratings for the appellant's 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for either one of his service-connected 
disabilities, and he has not demonstrated marked interference 
with employment due to such disability.  

There is no objective evidence of any symptoms due to either 
one of the service-connected disabilities that are not 
contemplated by the pertinent rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)


ORDER

Entitlement to service connection for a right or left knee 
disorder, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for a right shoulder 
disorder, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for joint stiffness, to 
include as due to an undiagnosed illness, is denied.

Entitlement to an initial evaluation in excess of 50 percent 
for the PTSD disability prior to February 20, 2004 is denied.

Entitlement to an evaluation in excess of 70 percent for the 
PTSD disability prior to December 31, 2007 is denied.

As of December 31, 2007, a 100 percent schedular evaluation 
for PTSD is granted, subject to the regulations governing 
payment of monetary benefits.

Entitlement to an initial evaluation in excess of 0 percent 
for the headache disability prior to June 9, 2005 is denied.

Entitlement to an evaluation in excess of 30 percent for the 
headaches disability as of June 9, 2005 is denied.



REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for action as described below.

The appellant is seeking service connection for hypertension, 
sleep apnea and a skin condition diagnosed as eczema.  He 
avers that these conditions are due to his active military 
service.  The appellant testified at his April 2003 personal 
hearing at the RO that he underwent several blood pressure 
checks while he was in the Persian Gulf.  He also said that 
he was given a diagnosis of hypertension in 1992 or 1993.  
The appellant further testified that he first had problems 
with sleeping when he was in Saudi Arabia and said that he 
did not sleep well on his return from there.  The appellant 
stated that he did not have eczema when he went to his 
deployment physical and that he began to have skin problems 
after he returned from deployment.  He said that in the fall 
of that year he had rashes on various parts of his body and 
that he took some cortisone for the condition.

Review of the appellant's service medical records indicates 
that he had blood pressure readings of 158/90and 152/98 at 
the time of his April 1991 examination.  A blood pressure 
check was recommended.  The appellant reported having some 
skin problems during his May 1991 demobilization medical 
evaluation.  In an examination conducted when the appellant 
was 47 years old, he complained of a rash on his flank and 
said that it had been recurring since Desert Storm.  The 
clinical assessment was fungal rash.  The appellant has 
current diagnoses of hypertension, sleep apnea and eczema.  
However, no comprehensive review of the veteran's medical 
history with medical opinion evidence as to the likely 
etiology and onset date of any one of these disorders has 
been obtained.  There is no medical opinion of record that 
states whether or not any one of the appellant's claimed 
conditions is related to service or a service-connected 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  On remand such a medical opinion should be obtained.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant should also be told to 
provide any evidence in his possession 
pertinent to his claims.  38 C.F.R. 
§ 3.159 (2007).

2.  The AMC/RO should contact the 
appellant to determine the names, 
addresses, and dates of treatment by any 
physicians, hospitals or treatment 
centers (private or VA) who provided him 
with relevant evaluation or treatment for 
any claimed hypertension, sleep apnea and 
eczema after his discharge from active 
duty in 1991.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the AMC/RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above mentioned 
claims not already of record, including, 
but not limited to, all pertinent VA 
treatment.  

All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative, if any, should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159.

3.  After the above development is 
completed, the AMC/RO should arrange for 
a review of the claims file by a 
cardiovascular specialist in order to 
evaluate the etiology of any hypertension 
present.  The physician is requested to 
review the pertinent medical records and 
provide a written opinion as to the 
presence, etiology and onset of any 
hypertension found.  Specifically, the 
reviewer is requested to provide an 
opinion as to the medical probability 
that any documented hypertension is 
related to symptoms or signs the 
appellant may have had in service or 
within one year of service separation.  
The reviewer should consider all in-
service blood pressure readings, with 
comment on the clinical significance of, 
and treatment for, any atypical findings 
to include whether they represented a 
normal variant.  The reviewer should also 
discuss, with degree of medical 
probability expressed, whether any signs 
or symptoms noted in service or within 
one year of service separation are the 
first manifestations of hypertension, as 
well as the approximate date of onset 
thereof.  

4.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the AMC/RO 
should schedule the appellant for 
appropriate examinations to determine 
whether the sleep apnea and skin 
disabilities for which service connection 
is claimed are currently manifested, and 
if so, their etiology and onset date.  

All indicated tests and studies should be 
accomplished.  The entire claims file 
should be reviewed by the examiners in 
connection with the examinations.  The 
examiners should adequately summarize the 
relevant medical history and clinical 
findings, and provide detailed reasons 
for their medical conclusions.  An 
opinion should be provided based on 
review of the claims file alone if the 
appellant fails to report for the 
examination.  

The examiners should furnish opinions 
concerning the following:

        a.  Each examiner should describe 
the nature, onset date and severity of 
all relevant pathology.  The examiners 
should opine whether any currently 
manifested disorder(s) is related to the 
appellant's active service from November 
1990 to May 1991.  This should include an 
opinion regarding whether appellant's 
claimed conditions are causally or 
etiologically related to military 
service, or to some other cause or causes 
including the aging process, anatomic 
variants and weight.  The examiners 
should state whether there is any 
evidence that the currently diagnosed 
conditions are related to any signs or 
symptoms the appellant experienced during 
his service in 1990-1991.  

        b.  If any condition cannot be 
attributed to a diagnosed illness, the 
appropriate examiner should state whether 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or that the undiagnosed illness was 
caused by a supervening condition or 
event that occurred after the appellant's 
most recent departure from service during 
the Gulf War or that the undiagnosed 
illness was the result of some other 
cause or medical condition unrelated to 
service.

5.  Upon receipt of the VA 
review/examination reports, the AMC/RO 
should conduct a review to verify that 
all requested opinions have been offered.  
If information is deemed lacking, the 
AMC/RO should refer the report to the VA 
reviewer/examiner for corrections or 
additions.

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the claims on appeal.  
The re-adjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  The re-adjudication must 
reflect consideration of the Court's 
holdings in McClain v. Nicholson, 21 Vet 
App 319 (2007) and Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The readjudication 
must also reflect consideration of the 
issues of both direct and presumptive 
service connection.  

7.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the remanded issues.  The appellant need take no 
action until notified.


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


